Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 11-13 (Species B-C) and 23-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of cooling using a thermoelectric apparatus, thermoelectric apparatuses, and a substrate comprising and insulator/metal or an insulator/semiconductor there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26th, 2022.
Applicant’s election without traverse of claims 1-22 and Species A and in the reply filed on August 26th, 2022 is acknowledged.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/576,501 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The insulated bottom supporting the plurality of thermoelectric panels; and an insulated top supported by the plurality of thermoelectric panels is not present in the provisional application.


Claim Objections
Claims 1-10 and 14-22 are objected to because of the following informalities.

Regarding Claim 1, Applicant recites, “wherein the first layer thermally conductive”.  This phrase should have the word “is” between the word “layer” and the word “thermally”.  Appropriate correction is required.

Regarding Claim 1, Applicant recites, “wherein the second layer thermally conductive”.  This phrase should have the word “is” between the word “layer” and the word “thermally”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14, Applicant recites, “the metal links comprise”.  Is this referring to the first or second set of metal links or both?  Appropriate action is required.

Regarding Claim 17, Applicant recites, “the inner face”.  Is applicant referring to the inner sides of the first and second layer or is a new feature being introduced?  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Himmer (EP 2 230 701 A2) in view of Ghosal et al. (US 2015/0128614 A1).  Himmer is mapped to the English machine translation provided by the EPO.

In view of Claim 1, Himmer discloses a thermoelectric apparatus (Figure 29Aa-b), the apparatus comprising:
a plurality of thermoelectric panels (Figure 29b, - there are three panels present), each of the panels comprising a first layer having an inner side and an outer side, wherein the first layer is thermally conductive (See Annotated Himmer Figure 34, below);
a plurality of thermoelectric devices disposed on the inner side of the first layer (Figure 34, #3 & Paragraph 0029);
a second layer having an inner side and an outer side, wherein the second layer is thermally conductive, and wherein the plurality of thermoelectric devices are disposed on the inner side of the second layer (See Annotated Himmer Figure 34, below);
a plurality of edge structures connected to the first layer and the second layer to form a volume between the first layer and the second layer, and the plurality of edge structures, wherein each of the edge structures comprises a u-shaped housing (See Annotated Himmer Figure 34, below);
a plurality of pillars disposed within the u-shaped housing between parallel sides of the u-shape housing (See Annotated Himmer Figure 34, below);
an insulated bottom supporting the plurality of thermoelectric panels and an insulated top supported by the plurality of thermoelectric panels (Figure 3, #17 & Paragraph 0032 – there is an insulating layer present on both inner sides of the first and second layer);
Annotated Himmer Figure 34

    PNG
    media_image1.png
    417
    1208
    media_image1.png
    Greyscale

	Himmer discloses that the u-shaped housing prevent gas from diffusing outwards (Paragraph 0081) but does not disclose that a gas diffusion resistant layer is disposed on the u-shaped housing.
	Ghosal et al. discloses that housing may include a structural layer of stainless steel (Figure 1, #110) that advantageously is not corroded or degraded (Paragraph 0032).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a stainless-steel layer on the u-shaped housing layer of Himmer for the advantages of ensuring the housing does not corrode or degrade.
	Applicant discloses the gas diffusion resistant layer is stainless steel (Instant Specification – Paragraph 0023).  Accordingly, Ghosal et al. discloses the same material as recited, as evidenced by Applicant this is considered to be a “gas diffusion resistant layer”.


	In view of Claim 19, Himmer is relied upon for the reasons given above addressing Claim 1.  Himmer teaches a plurality of cooling structures disposed on the outer side of the first layer (Figure 3 & 39, #12/#13 – Paragraph 0038).

In view of Claim 20, Himmer is relied upon for the reasons given above addressing Claim 1.  Himmer teaches a plurality of cooling structures disposed on the outer side of the second layer (Figure 3 & 39, #12/#13 – Paragraph 0038).

In view of Claim 21, Himmer is relied upon for the reasons given above in addressing Claim 1.  Himmer teaches an air mover positioned to direct air flow over the surface of at least one of the plurality of thermoelectric panel (Paragraph 0028 – exhaust gas is air being moved).

In view of Claim 22, Himmer is relied upon for the reasons given above in addressing Claim 1.  Himmer teaches the first layer and the second layer are made of stainless steel (Paragraph – 0055).  As evidenced by Applicant this material selection prevents diffusion of gasses (Instant Specification – Paragraph 0023).



Claims 2, 6-7, 9-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Himmer (EP 2 230 701 A2) in view of Ghosal et al. (US 2015/0128614 A1) in view of Venkatasubramanian et al. (US 2010/0257871 A1).  Himmer is mapped to the English machine translation provided by the EPO.

	In view of Claim 2, Himmer and Ghosal et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Himmer does not disclose that the thermoelectric device comprises: a first substrate layer; a first set of metal links disposed on one side of the first substrate layer; a first stage of thermoelectric elements disposed on and in electrical and thermal communication with the first set of metal links and comprising: a first plurality of n-type thermoelements; and a first plurality of p-type thermoelements alternating with the first plurality of n-type thermoelements; a second stage of thermoelements disposed on and in electrical and thermal communication with the first stage of thermoelements and comprising: a second plurality of n-type thermoelements; and a second plurality of p-type thermoelements alternating with the second plurality of n-type thermoelements; a second set of metal links disposed on and in electrical and thermal communication with the second stage of thermoelements; and a second substrate layer disposed on the second set of metal links.
	Venkatasubramanian et al. teaches a thermoelectric device comprises: a first substrate layer; a first set of metal links disposed on one side of the first substrate layer; a first stage of thermoelectric elements disposed on and in electrical and thermal communication with the first set of metal links (Paragraph 0091) and comprising: a first plurality of n-type thermoelements; and a first plurality of p-type thermoelements alternating with the first plurality of n-type thermoelements (Figure 2, #20a/b & Paragraph 0089); a second stage of thermoelements disposed on and in electrical and thermal communication with the first stage of thermoelements and comprising: a second plurality of n-type thermoelements; and a second plurality of p-type thermoelements alternating with the second plurality of n-type thermoelements (Figure 2, #20a/b & Paragraph 0089); a second set of metal links (Paragraph 0091) disposed on and in electrical and thermal communication with the second stage of thermoelements; and a second substrate layer disposed on the second set of metal links (See Annotated Venkatasubramanian et al. Figure 2, below).  Venkatasubramanian et al. teaches that in conventional thermoelectric devices, the efficiency of thermoelectric conversion is at about 6 to 8%. Accordingly, there is a drawback that thermoelectric conversion efficiency is low as compared with the other direct energy conversion systems such as for example a fuel cell device. If thermoelectric devices had higher conversion efficiencies, then thermoelectric power conversion devices could be effectively employed even in automobiles to increase the total fuel efficiency of the automobile by converting waste heat spent from the combustion process into electrical power (Paragraph 0008).  Accordingly, it would have been obvious to incorporate the thermoelectric device with higher efficiency as disclosed by Venkatasubramanian et al. in Himmer’s thermoelectric apparatus for the advantage of having an apparatus with higher efficiency
Annotated Venkatasubramanian et al. Figure 2 

    PNG
    media_image2.png
    725
    794
    media_image2.png
    Greyscale


	In view of Claim 6, Himmer, Ghosal et al. and Venkatasubramanian et al. are relied upon for the reasons given above in addressing Claim 2.  Venkatasubramanian et al. discloses the n-type thermoelements are made of bismuth telluride or skutterudites (Paragraph 0070).

In view of Claim 7, Himmer, Ghosal et al. and Venkatasubramanian et al. are relied upon for the reasons given above in addressing Claim 2.  Venkatasubramanian et al. discloses the p-type thermoelements are made of skutterudites (Paragraph 0070).

	In view of Claims 9-10, Himmer, Ghosal et al. and Venkatasubramanian et al. are relied upon for the reasons given above in addressing Claim 2.  Venkatasubramanian et al. teaches the substrate layer comprises the material SiC (Paragraph 0044).

	In view of Claim 14, Himmer, Ghosal et al. and Venkatasubramanian et al. are relied upon for the reasons given above in addressing Claim 2.  Venkatasubramanian et al. teaches the metal links can comprise copper (Table 5).

	In view of Claim 15, Himmer, Ghosal et al. and Venkatasubramanian et al. are relied upon for the reasons given above in addressing Claim 2.  Venkatasubramanian et al. teaches that each of the n-type and p-type thermoelements comprises a pair of metal layer; a pair of coating layers disposed between the metal layers; and one of an n-type and p-type thermoelectric material disposed between the pair of coating layers (Figure 2, #20a/20b & Table 5).

	In view of Claim 16, Himmer, Ghosal et al. and Venkatasubramanian et al. are relied upon for the reasons given above in addressing Claim 2.  Venkatasubramanian et al. teaches the coating layer can be Ni (Paragraph 0098).

In view of Claim 17, Himmer, and Ghosal et al. are relied upon for the reasons given above in addressing Claim 2. Himmer does not disclose a thermally conductive spacer disposed between the thermoelectric unit and the inner face of at least one of the first inner layer and the second layer.
Venkatasubramanian et al. discloses a thermoelectric device that has at least one thermally conductive spacer disposed between a thermoelectric unit and the inner face of an inner layer (Figure 1A, #5 - Paragraph 0047 & 0052). Venkatasubramanian et al. teaches that in conventional thermoelectric devices, the efficiency of thermoelectric conversion is at about 6 to 8%. Accordingly, there is a drawback that thermoelectric conversion efficiency is low as compared with the other direct energy conversion systems such as for example a fuel cell device. If thermoelectric devices had higher conversion efficiencies, then thermoelectric power conversion devices could be effectively employed even in automobiles to increase the total fuel efficiency of the automobile by converting waste heat spent from the combustion process into electrical power (Paragraph 0008).  Accordingly, it would have been obvious to incorporate the thermoelectric device with a thermally conductive spacer disposed between the thermoelectric unit and the inner face of at least one of the first inner layer and the second layer in Himmer’s thermoelectric apparatus for the advantage of having an apparatus with higher efficiency.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Himmer (EP 2 230 701 A2) in view of Ghosal et al. (US 2015/0128614 A1) in view of Venkatasubramanian et al. (US 2010/0257871 A1) in view of Kim et al. (US 2012/0049315 A1).  Himmer is mapped to the English machine translation provided by the EPO.

In view of Claim 18, Himmer, Ghosal et al. and Venkatasubramanian et al. are relied upon for the reasons given above in addressing Claim 17.  Modified Himmer does not disclose a thermal interface layer between the at least one thermally conductive spacer and the inner face.
Kim et al. teaches a thermal interface layer (thermal grease) can be inserted between each interface in a thermoelectric module for the advantage of preventing thermal conductivity from being deteriorated by the air gaps (Paragraph 0045).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a thermal interface layer as disclosed by Kim et al. between the at least one thermally conductive spacer and the inner face of modified Himmer for the advantage of preventing the deterioration of thermal conductivity.


Claims 2-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Himmer (EP 2 230 701 A2) in view of Ghosal et al. (US 2015/0128614 A1) in view of Huang et al. (US 2014/0305483 A1). Himmer is mapped to the English machine translation provided by the EPO.

In view of Claim 2, Himmer and Ghosal et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Himmer does not disclose that the thermoelectric device comprises: a first substrate layer; a first set of metal links disposed on one side of the first substrate layer; a first stage of thermoelectric elements disposed on and in electrical and thermal communication with the first set of metal links and comprising: a first plurality of n-type thermoelements; and a first plurality of p-type thermoelements alternating with the first plurality of n-type thermoelements; a second stage of thermoelements disposed on and in electrical and thermal communication with the first stage of thermoelements and comprising: a second plurality of n-type thermoelements; and a second plurality of p-type thermoelements alternating with the second plurality of n-type thermoelements; a second set of metal links disposed on and in electrical and thermal communication with the second stage of thermoelements; and a second substrate layer disposed on the second set of metal links.
	Huang et al. discloses a thermoelectric device comprises: a first substrate layer (Figure 7, #42); a first set of metal links disposed on one side of the first substrate layer (Figure 7, #41); a first stage of thermoelectric elements disposed on and in electrical and thermal communication with the first set of metal links and comprising: a first plurality of n-type thermoelements; and a first plurality of p-type thermoelements alternating with the first plurality of n-type thermoelements (Figure 7, #1); a second stage of thermoelements disposed on and in electrical and thermal communication with the first stage of thermoelements and comprising: a second plurality of n-type thermoelements; and a second plurality of p-type thermoelements alternating with the second plurality of n-type thermoelements (Figure 7, #2); a second set of metal links disposed on and in electrical and thermal communication with the second stage of thermoelements (Figure 7, #51/#621); and a second substrate layer disposed on the second set of metal links (Figure 7, #5/#63).  Huang et al. discloses one of the advantages of a multi-layer configuration is that the device is applicable at higher temperature ranges (Paragraph 0018).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a thermoelectric device comprises: a first substrate layer; a first set of metal links disposed on one side of the first substrate layer; a first stage of thermoelectric elements disposed on and in electrical and thermal communication with the first set of metal links and comprising: a first plurality of n-type thermoelements; and a first plurality of p-type thermoelements alternating with the first plurality of n-type thermoelements; a second stage of thermoelements disposed on and in electrical and thermal communication with the first stage of thermoelements and comprising: a second plurality of n-type thermoelements; and a second plurality of p-type thermoelements alternating with the second plurality of n-type thermoelements; a second set of metal links disposed on and in electrical and thermal communication with the second stage of thermoelements; and a second substrate layer disposed on the second set of metal links as disclosed by Huang et al. in modified Himmer’s thermoelectric apparatus for the advantage of having an apparatus that can operate at higher temperature ranges.

In view of Claims 3-4, Himmer, Ghosal et al. and Huang et al. are relied upon for the reasons given above in addressing Claim 2.  Himmer teaches the apparatus has a front end and a back end (Figure 1).  Huang et al. discloses that the first stage thermoelements and the second stage thermoelements can be chosen to be identical (Paragraph 0037).

In view of Claim 5, Himmer, Ghosal et al. and Huang et al. are relied upon for the reasons given above in addressing Claim 2.  Huang et al. discloses that the thermoelements of the second stage can be chosen to have greater electrical resistances than the thermoelements of the first stage (Paragraph 0037 – electrical resistivity of PbTe is larger than GeTe).

In view of Claims 6-8, Himmer, Ghosal et al. and Huang et al. are relied upon for the reasons given above in addressing Claim 2.  Huang et al. teaches that the n-type and p-type thermoelements comprise the material Bi2-xSbxTe3 and Bi2Te3-ySey and satisfies the conditions of claim 8.

In view of Claim 14, Himmer, Ghosal et al. and Huang et al. are relied upon for the reasons given above in addressing Claim 2.  Huang et al. teaches that the metal links can comprise nickel with a coating of silver (Claim 10).

In view of Claim 15, Himmer, Ghosal et al. and Huang et al. are relied upon for the reasons given above in addressing Claim 2.  Huang et al. teaches each of the n-type and p-type thermoelements comprises a pair of metal layers (Figure 7, #34 & Paragraph 0027), a pair of coating layers disposed between the metal layers (Figure 7, #31-#33); and one of an n-type and p-type thermoelectric material disposed between the pair of coating layers (Figure 7, #1).

In view of Claim 16, Himmer, Ghosal et al. and Huang et al. are relied upon for the reasons given above in addressing Claim 15.  Huang et al. teaches the coating layer can comprise Ni (Claim 11).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Himmer (EP 2 230 701 A2) in view of Ghosal et al. (US 2015/0128614 A1) in view of Huang et al. (US 2014/0305483 A1) in view of Freeman et al. (US 2005/0045702 A1). Himmer is mapped to the English machine translation provided by the EPO.

In view of Claims 9-10, Himmer, Ghosal et al. and Huang et al. are relied upon for the reasons given above in addressing Claim 2.  Huang et al. is silent on the material of the substrate layer.
Freeman et al. teaches substrates are typically made of alumina, aluminum nitride or beryllium oxide and that they provide sufficient thermal conductivity, mechanical stability, and electrical isolation (Paragraph 0051).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the substrate comprise alumina, aluminum nitride or beryllium oxide for the advantage of providing sufficient thermal conductivity, mechanical stability, and electrical isolation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726